DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Amendments and Remarks filed on 4-7-2021. As directed, claims 1-7, 10, 14, 15, 26, 27, 29, 31, and 34 have been amended, claims 11-12 and 16-25 have been withdrawn, no claims have been cancelled, and claim 36 has been added. Thus, claims 1-36 are pending in the current application.

Election/Restrictions
Claims 11-12 and 16-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4-7-2021.

Response to Amendment
Applicant has amended claims 1-2, 15, 26-27, 29, and 31, as discussed in pages 35-43 of the Remarks as filed, to address minor informalities in the claims. The previously held claim objections are hereby withdrawn.
Applicant has amended claims 1-3, 7, 26-27, 29, and 34 to address previously held indefiniteness rejections, as discussed on pages 44-48 of the Remarks as filed. The previously held rejections under 35 USC 112(b) are hereby withdrawn.
Response to Arguments
Applicant argues, see pages 51-53 of the Remarks as filed, that the previously relied on combination of Champeau Sato, Amann, and Winter fail to disclose the newly recited elements regarding the input filtration structure, and further that because the combination fails to render obvious claim 1, claim 13-15 which depend from claim 1 are additionally not rendered obvious. Applicant’s arguments with respect to claims 1, and 13-15 have been considered but are moot because the new ground of rejection does not rely on the specific combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues, see page 54 of the Remarks as filed, that one of ordinary skill in the art would not look to the teachings of Paydar and Kinney for guidance in filtering pathogens from the exhaust gas of a ventilator. As claims 26, 28-30, and 35 stand, the Examiner posits that these claims only recite a generic filter system, not a filter system for use in a ventilator. Thereby, because there is no positive recitation of ventilator structure for respirators in the aforementioned claims, art including filtering structures is relevant to these claims as currently stated.
Applicant argues, see Remarks pages 55-56, that the Paydar reference fails to disclose the elements of amended claim 26. These arguments are moot in light of the new grounds of rejection recited herein using Kinney as the primary reference.
Applicant argues, see Remarks pages 56-57, that the Kinney reference fails to anticipate and/or render obvious the seal means or registering means of amended claim 26. Examiner respectfully disagrees. Kinney discloses at Column 4, lines 5-16 that 17, 18, 35, and 36 are elements on each of the cartridge 25 and the housing 15 (see appended rejection) are used to engage the cartridge and the housing. Further, in the same passage Kinney discloses the use of compressible foam to effect a seal between the ducting, cartridge, and the housing.
Applicant argues, see page 57 of the Remarks as filed, that claim 28 is in condition for allowance because the amendments to claim 26, from which claim 28 depends, has been overcome. New grounds of rejection are submitted herewith to address claim 28.
Applicant argues, see Remarks page 58, that claim 29 has been amended to overcome the Paydar reference. In particular, Applicant argues that the claim as amended indicates that “the inlet extends away from the first housing wall and is configured to be connectable to a source of gas having pathogens”, and argues similar amendments have been made to the outlet structure. Claim 29 has not been amended as suggested by Applicant, thus the rejection is maintained herein. Further, the inlet/outlet 90 described by Paydar is integral with the walls cited, and as such is taken to be attached to them.
Applicant argues, see page 59 of the Remarks as filed, that the cartridges cited from the Paydar reference do not contain apertures. Examiner respectfully disagrees. Looking to Figure 2, the frame holding the filter screen contains an aperture to accommodate the filter screen.
Applicant argues, see Remarks pages 60-61, that the Kinney reference fails to anticipate and/or render obvious the seal means or registering means of amended claim 26. Examiner respectfully disagrees. Kinney discloses at Column 4, lines 5-16 that 17, 18, 35, and 36 are elements on each of the cartridge 25 and the housing 15 (see appended rejection) are used to engage the cartridge and the housing. Further, in the same passage Kinney discloses the use of compressible foam to effect a seal between the ducting, cartridge, and the housing.
Applicant argues, see page 61 of the Remarks as filed, that claim 30 is in condition for allowance because the amendments to claim 29, from which claim 30 depends, has been overcome. Examiner respectfully disagrees as claim 29 is rejected hereinbelow.
Applicant argues, see page 61, that the relied upon grid from the Paydar reference is also used as the cartridge aperture. Examiner respectfully disagrees. Looking to Figure 2, the frame holding the filter screen contains an aperture to accommodate the filter screen. The filter screen gives the grid, not the aperture formed in the frame.
Applicant argues, see Remarks pages 61-62, that the rejection employing Jackson is improper. Examiner respectfully disagrees. Kinney was not previously relied on to teach sealing means between first and second cartridges of Paydar. However, Jackson is employed for these limitations. Applicant further argues that the sealing means taught by Jackson doesn’t teach sealing the apertures of Paydar. Respectfully, the reference was not employed for such a modification. The rejection is maintained herein.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Acilla (US 2014/0261416), in view of Champeau (US 5546935), Chang (US 2017/0216549), and Winter 2011/0126832).
Regarding claim 1, Acilla discloses a pulmonary ventilator system (200) for use with a patient (10) having a trachea, said pulmonary ventilator system (200) being configured to transmit a breathable gas into an input and output device (217) for insertion into said trachea of said patient (10) wherein said breathable gas upon discharge from said patient (10) through said input and output device (217) becomes an exhaust gas with pathogens from said patient, said pulmonary ventilator system (200) (paragraph 28, lines 1-10 and paragraph 30, lines 1-8; Fig. 2) comprising: 
a ventilator (110) configured to supply said gas at a ventilator output (paragraph 30, lines 1-4; Fig. 2); 
a first supply line connectable to said ventilator output for receiving said gas (see tubing 205 between ventilator 110 and inhalation filter 120 in Fig. 2; paragraph 30, lines 1-4); 
an input filtration structure (120, 130) connected to receive said gas from said first supply line (see tubing 205 between ventilator 110 and inhalation filter 120 in Fig. 2), said input filtration structure (120) including an inlet filter to filter said gas to form a breathable gas (paragraph 30, lines 1-3; Fig. 2), 
a second supply line connectable to receive said breathable gas from said input filtration structure (120, 130) (see tubing 205 between the inhalation filter 120 and humidifier 130 in Fig. 2) and supply said breathable gas through said input and output device (217) to flow into the trachea of said patient (paragraph 28, lines 1-10 explains that the gas flows through the inspiratory limb of the circuit from the ventilator 110 to the inhalation filter and humidifier via tubing 205, and then the gas is transmitted to the inspiratory limb 212 of the dual limb circuit 210 which communicates with endotracheal tubing; Fig. 2); 

an exhaust filtration structure (150) for filtering said pathogens from said exhaust gas to form a filtered exhaust gas (paragraph 30, lines 3-7; Fig. 2), said exhaust filtration structure (150) having an inlet connected to receive said exhaust gas with said pathogens from said second end of said exhaust line (214) (paragraph 30, lines 1-8; Fig. 2 shows that the second end of the exhaust line 214 connects to a humidifier 140 and then an inlet of exhaust filter 150 is connected via tubing 205 to the humidifier 130), a system outlet (tubing 205 between expiratory filter 150 and ventilator 110 in Fig. 2) connected to receive said filtered exhaust gas to become an outlet gas and to transmit said outlet gas (paragraph 30, lines 3-8; Fig. 2).
Acilla fails to disclose that the gas delivered to the patient is a blended gas formed of a first gas and a second gas, that the exhaust filtration structure directs exhaust gas in either a first path or a second path, and that a first filter of the filtration structure is removably positioned in the first path, and an exhaust valve.
Champeau teaches a pulmonary ventilator system (comprisal of ventilator 10, air tube 12, and breathing tube 30; Col. 4, lines 14-30; Fig. 1) for transmitting a breathable gas formed of a first gas (oxygen from oxygen supply 40) and a second gas (air from air supply 44) different from said first gas (Col. 4, lines 31-37; Fig. 1). Champeau indicates that blending the gas aids in forming the correct therapeutic ratio to deliver to the patient (Col. 4, lines 35-37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ventilator disclosed by Acilla with 
Chang teaches an exhaust filtration structure (140) being configurable to direct an exhaust gas with pathogens in one of a first path (defined by the original cartridge 140 placed between lines 120 and 123 in Fig. 3) or a second path (defined by the replacement cartridge 140 placed between lines 120 and 123 in Fig. 3) (paragraph 29, lines 26-40; paragraph 30, lines 49-68) said exhaust filtration structure (140) being configurable to direct said exhaust gas with said pathogens in one of a first path and a second path (paragraph 29, lines 26-40; paragraph 30, lines 49-68), said exhaust filtration structure (140) having a first filter (140) removably positionable in said first path (defined by the original cartridge 140 placed between lines 120 and 123 in Fig. 3)  to receive said exhaust gas with said pathogens from said inlet to filter said exhaust gas and to form a first filtered exhaust gas, and said exhaust filtration structure (replacement cartridge 140) having a second filter (142 of the replacement cartridge 140) positionable in said second path (defined by the replacement cartridge 140 placed between lines 120 and 123 in Fig. 3) to receive said exhaust gas with said pathogens from said inlet to filter said exhaust gas with said pathogens to form second filtered exhaust gas (paragraph 29, lines 26-40; paragraph 30, lines 49-68). Chang indicates that the removable nature of the filtration structure makes it easier to replace the filter between patients (paragrapj 30, lines 67-69).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exhaust filtration structure disclosed by modified Acilla to include removably positionable filtration as taught by Chang in order to more easily replace the filtration between patients.

Therefore, it would have been obvious to modify the ventilator disclosed by modified Acilla to include an exhaust valve after the exhaust filtration structure as taught by Winter, so that the pressure throughout the ventilator system may be controlled.
Regarding claim 13, Acilla in view of Champeau, Chang, and Winter disclose the pulmonary ventilator system of claim 1, as discussed above.
Winter further discloses the ventilator system (20) wherein said exhaust gas includes moisture from said patient and wherein said exhaust filtration structure (560) includes a water trap (564) connected in said first conduit (566) to remove moisture from said exhaust gas (paragraph 46, lines 6-9; paragraph 49, lines 1-6; paragraph 50, lines 1-12; Fig. 5).  
Regarding claim 14, Acilla in view of Champeau, Chang, and Winter disclose the pulmonary ventilator system of claim 1, as discussed above.
Acilla further discloses wherein said input filtration (120) includes a humidifier (130) to humidify said blended gas (paragraph 30, lines 1-5; Fig. 2).  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Acilla (US 2014/0261416), in view of Champeau (US 5546935), Chang (US 2017/0216549), and Winter 2011/0126832), as applied to claim 1 above, in further view of Burk (US 7594509).
Regarding claim 15, Acilla in view of Champeau, Chang, and Winter disclose the pulmonary ventilator system of claim 1, as discussed above.
Acilla discloses the ventilator system including a "Y" connector (217) having one leg connected to receive said breathable gas (217 connected at 212 for the inspiratory limb), a second leg (214) to communicate said exhaust gas with said pathogens from said patient (10) (paragraph 28, lines 1-10; Fig. 2).
Modified Acilla fails to disclose an HME filter.
Burk teaches a “Y” connector (15 of Fig. 1 forming a “Y; Col. 2, line 20 that includes a third leg (13) connected to an HME filter (10) and then to an input and output device (14) (Col. 2, lines 14-21). Burk teaches that the HME filter (10) advantageously provides moisture to the gases delivered to the patient, while the heat and moisture from the patient’s exhalant is absorbed before entering the expiratory limb of the ventilator circuit (Col. 1, lines 6-13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ventilator system as disclosed by modified Acilla to include the HME filter taught by Burk in the third leg of the “Y” so that moisture is provided to the respiratory gases delivered to the patient for inhalation, while heat and moisture is absorbed from the exhalant.
Claims 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kinney (US 3494113) in view of Grimes (US 2018/0207572).
Regarding claim 26, Kinney discloses a filter system (10) comprising: 
a housing (15) having a first housing wall with a first wall aperture therein and a second housing wall with a second wall aperture therein (see annotated Fig. 2 below), said housing (15) having a plurality of housing sides assembled with said first housing wall and said second 
an inlet having an inlet channel formed therein (see annotated Fig. 1 below), said inlet being attached to said first housing wall to extend away therefrom and formed to be connectable to a source of gas and to receive into said channel said gas having with said inlet channel aligned with said first wall aperture for the of said gas into said first wall aperture (see annotated Figs. 1 and 2 below; Col. 3, lines 16-29); 
an outlet having an outlet channel formed therein, said outlet being attached to said second housing wall to extend away therefrom with said outlet channel aligned with said second wall aperture (see annotated Fig. 1 below; Col. 3, line 16-29); 
a first cartridge (25) having a first cartridge wall, a second cartridge wall spaced from said first cartridge wall, and a plurality of first cartridge sides all assembled to define a first cartridge volume (see annotated Fig. 3 below; Col. 3, lines 51-57), said first cartridge (25) being shaped and sized to slide into one of said first open end and said second open end of said housing (15) (Col. 3, lines 51-54); said first cartridge wall having a first cartridge wall aperture formed therein sized, shaped and positioned to register with said first wall aperture when positioned in said housing volume (Col. 3, lines 51-62; Figs. 1 and 2); 
said second cartridge wall having a second cartridge wall aperture formed therein sized, and shaped and positioned to register with said first wall aperture when positioned in said housing volume, and first filter media to filter said in said gas having pathogens and positioned in said first cartridge volume (Col. 3, lines 51-62; Figs. 1 and 2); 

and registering means (17, 18, 35, 36) associated with both of said housing (15) and said first cartridge (25) for holding said first cartridge (25) in said housing (15) with the first cartridge aperture in registration with said first wall aperture and said second cartridge aperture in registration with said second wall aperture (Col. 4, lines 5-16).

    PNG
    media_image1.png
    351
    625
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    427
    741
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    487
    587
    media_image3.png
    Greyscale

Kinney fails to explicitly disclose that the filter system is configured to receive a flow of gas containing pathogens.
However, Grimes teaches that the air filter assemblies used in HVAC systems are configured to receive and filter gas with pathogens (paragraph 3, lines 1-3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the HVAC system disclosed by Kinney would be configured to receive pathogens as taught by Grimes, as HVAC systems are known to circulate pathogens.
Regarding claim 28, Kinney in view of Grimes disclose the filter of claim 26, as discussed above.
.  
Claims 29-30, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Paydar (US 6648947) in view of Kinney (US 3494113).
Regarding claim 29, Paydar discloses a filter system (10) (Col. 3, lines 19-27; Fig. 1) comprising: 
a housing (60) having an first housing wall (85(1)) with a first wall aperture (90) therein and a second housing wall (85(2)) with a second wall aperture (90) therein (Col. 3, lines 66-67; Col. 4, lines 1-5; Fig. 2), said housing (60) having a plurality of housing sides (see 86(1), 86(2), and 87 in Fig. 2; Col. 3, lines 66-7; Col. 4, lines 1-5) assembled with said first housing wall (85(1)) and said second housing wall (85(2)) to define a housing volume with a first open end and a second open end opposite said first open end (receptacle 65 forms opening on either side of the filter housing 60; see for example Fig. 3A and Fig. 5; Col. 4, lines 6-9), and said housing (60) having a housing length extending between said first open end and said second open end (see the positioning of filter 68 in housing 60 in Fig. 5 which illustrates a length between the open ends); 
an inlet having an inlet channel formed therein (first wall aperture 90 on the first housing wall 85(1) communicates through the first housing wall 85(1) to the receptacle 65, such that first wall aperture 90 forms an inlet and an associated channel for gases passing through the system 10 communicating air flow through to the receptacle 65 and filter 68; Col. 4, lines 1-5; Fig. 2), said inlet being configured to receive into said inlet channel a gas having pathogens (Col. 3, lines 19-28), said inlet being attached to said first housing wall (85(1)) (first wall aperture 90 and associated channel are integral with the first housing wall; Col. 4, lines 3-5) with said inlet 
an outlet having an outlet channel formed therein (second wall aperture 90 on second housing wall 85(2) extends through the second housing wall and communicates with receptacle 65, such that second wall aperture 90 forms an outlet and an associated channel for gases passing through the filter receptacle 65 and filter 68; Col. 4, lines 1-5; Fig. 2), said outlet being attached to said second housing wall (85(2)) with said outlet channel aligned with said second wall aperture (90) to be in communication with said housing volume (Col. 4, lines 1-5; the aperture 90 is aligned with the receptacle, and thus the filter aperture, to allow air to pass through); 
a first cartridge (68) having a first cartridge wall (the top portion of the frame holding filter media 70, which includes the top aspect of 75(1), 75(2), and sides 78; see Fig. 2), a second cartridge wall (the bottom portion of the frame holding filter media 70, which includes the bottom aspect of 75(1), 75(2), and sides 78) spaced from said first cartridge wall (frame top seen in Fig. 2), and a plurality of first cartridge sides (75(1), 75(2), and 78) all assembled to define a first cartridge volume (Col. 3, lines 46-53; Fig. 2), and said first cartridge (68) being shaped and sized to slide into one of said first open end and said second open end (open ends of receptacle 65; Col. 4, lines 6-11) of said housing (60) (Col. 4, lines 6-11; Fig. 2); 
said first cartridge wall (top of the frame holding filter media 70; Fig. 2) having a first cartridge aperture formed therein sized and shaped to register with said first wall aperture (90) 
said second cartridge wall (bottom of the frame holding filter media 70; Fig. 2) having a second cartridge aperture formed therein sized and shaped (Col. 3, lines 49-51; front and back walls 75(1) and 75(2) form apertures on the top and bottom aspects of the filter 68 to allow filter media 70 to be opened to air flow (see Fig. 2)), and first filter media (70) to filter said pathogens in said gas having pathogens and positioned in said volume (Col. 3, lines 49-51; Fig. 2; Col. 3, lines 43-45); 
and registering means (80) associated with one of and both of said housing (60) and said first cartridge (68) for holding said first cartridge (68) in said housing (60) with the first cartridge aperture in registration with said first wall aperture (90) and said second cartridge aperture in registration with said second wall aperture (90) (Col. 4, lines 11-18; filter supports 80 mate with side members 78 of filter cartridge 68 to properly align and guide the cartridge into the receptacle 65);
a second cartridge (100) having a third cartridge wall (top aspect of the frame holding filer media which includes the top aspects of sides 101(1), 101(2) and the additional side portions of the frame; Col. 4, lines 36-50; Figs. 3A-B), a fourth cartridge wall spaced from said first cartridge wall (bottom aspect of the frame holding filer media which includes the bottom aspects of sides 101(1), 101(2); Col. 4, lines 36-50; Figs. 3A-B), and a plurality of second cartridge sides (101(1), 1010(2)) all assembled to define a second cartridge volume (Col. 4, lines 36-50; Figs. 3A-B), said second cartridge (100) being shaped and sized to slide into one of said first open end and said second open end (either open end of receptacle 65; Col. 4, lines 6-9; Col. 4, lines 42-46; 
registering means (80) associated with one of and both of said housing (60) and said first cartridge (68) and said second cartridge (100) for moveably holding said first cartridge (68) in said housing  (60) with the first cartridge aperture in registration with said first wall aperture and said second cartridge aperture in registration with said second wall aperture and for holding said second cartridge (100) in said housing  (60) with the third cartridge aperture in registration with said first wall aperture and said fourth cartridge aperture in registration with said second wall aperture (Col. 4, lines 11-18; filter supports 80 mate with side members 78 of filter cartridge 68 to properly align and guide the cartridge into the receptacle 65; claims 3 and 4 indicate that the support members 80 are adapted to allow the second cartridge to interact with said supports in the same manner; see also Figs. 3B and 5 which depict the engagement of the second cartridge 100 within the receptacle 65).

Kinney teaches a filter cartridge (25) which includes registering means (35, 36), and a housing (15) which includes registering means (17, 18) designed to mate with the registering means (35, 36) on the cartridge (25) (Col. 4, lines 5-11). Kinney further teaches that the registering means (35, 36) of the cartridge (25) are surrounded by a compressible foam material forming said seal means for effecting a seal to prevent leakage of said gas with pathogens from between a first wall aperture and a first cartridge aperture and between a second wall aperture and a second cartridge aperture (first and second wall apertures are given by open-ends of housing 15; Col. 3, lines 21-26; first and second cartridge apertures are given by the open ends of the cartridge 25; Col. 3, lines 58-62; Col. 4, lines 5-16 discuss the compressible material, and its sealing effect between the ends of the cartridge and each open end of the housing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify both the first filter cartridge and the second filter cartridge disclosed by Paydar with the seal means used in conjunction with the registering means, as taught by Kinney, for the purpose of creating a sealing engagement between the filter and the housing.
Regarding claim 30, Paydar in view of Kinney disclose the filter of claim 29, as discussed above.

However, Kinney indicates that the filter cartridge (26) is enclosed within housing (15) by virtue of removable door (19) (Col. 5, lines 34-43; Figs. 1-2). In addition, the Figure 6 depiction of the cartridge (26) within housing (15) shows that the cartridge (26) is sized to fit within the housing (15), such that the cartridge (26) length is less than that of the housing (15).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the cartridge disclosed by Paydar could reasonably be sized such that the length is less than the overall housing length.
Regarding claim 35, Paydar in view of Kinney disclose the filter of claim 29, as discussed above.
Paydar further discloses the filter system (10) wherein said first cartridge aperture (aperture in top portion of frame holding filter media 70, formed by top aspects of 75(1), 75(2), and 78; Col. 4, lines 1-5; Fig. 2) has a first cartridge grid thereon and wherein said second cartridge aperture (aperture in bottom portion of frame holding filter media 70, formed by bottom aspects 75(1), 75(2), and 78; Col. 4, lines 1-5; Fig. 2) has a second cartridge grid thereon (Col. 3, lines 53-57 discusses that filter media 70 is formed of a “screen”; Fig. 2 shows that the filter screen 70 is placed inside of the filter frame, and oriented on first and second apertures).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Paydar (US 6648947) in view of Kinney (US 3494113), as applied to claim 29 above, in further view of Jackson (US 8858687).
Regarding claim 31, Paydar in view of Kinney disclose the filter of claim 29, as discussed above.
Paydar further discloses the filter assembly (10) wherein the plurality of first cartridge sides (75(1), 75(2), and 78) of the first cartridge (68) includes a first cartridge front (75(1)) and a first cartridge back (75(2)) (Col. 3, lines 63-65; Fig. 2), and wherein the plurality of second cartridge sides (see at least 101(1) and 101(2)) of the second cartridge (100) includes a second cartridge front (101(1)) and a second cartridge back (101(2)) (Col. 4, lines 55-56; Figs. 3A-B).
While modified Paydar includes seal means, modified Paydar fails to recite seal means wrapped around and adhered to the surfaces of the first and second cartridges.
Jackson teaches seal means includes a sealing material (seal 106 has an elastomeric seal) is wrapped around and adhered to the first cartridge wall, the second cartridge wall, and first cartridge front and the first cartridge back (Col. 4, lines 30-34; Col. 4, lines 40-42; Fig. 1; Jackson indicates that seal 106 surrounds the perimeter of the filter assembly 100, in particular seal 106 surrounds filter frame 104, see Fig. 1). Jackson indicates that the sealing material ensures a seal with the filter housing (duct) around the entire perimeter of the filter (Col. 4, lines 40-42).
Therefore, it would have been obvious to modify the seal means disclosed by modified Paydar in view of Jackson to include an elastomeric sealing material wrapped around and .

Allowable Subject Matter
Claims 2-10, 27, and 32-34 would be allowable if written in independent form, and if written to overcome the previously outlined rejections under 112(b), and the previously outlined claim objections. Claim 36 is allowable over the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053.  The examiner can normally be reached on Monday-Thursday 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785